THORNTON, P. J.,
concurring.
I agree with the majority opinion except the treatment of the issue of justiciability.
As I understand the majority opinion, it holds that § 11 of chapter 708, Oregon Laws 1969, does not mandate merger and therefore the question of whether § 11 mandates merger is non justiciable because "[a] justiciable controversy cannot be cut from such contingent cloth.”
First, it seems to me that justiciability is a threshold inquiry and we cannot both interpret the statute and term the interpretation of the statute "nonjusticiable.”
Second, even assuming that because of our view of the merger question, other questions that follow from a determination that merger is mandated are no longer "justiciable,” I think the nature of that nonjus*755ticiability must be identified. The question of justiciability does not arise apart from a question involving a particular kind of failure of justiciability.
I would hold that questions raised by the parties about the nature of integration are hypothetical as a result of our holding that integration is not mandated.